Citation Nr: 1233749	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-38 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hemorrhoids.

2.  Entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty.

3.  Entitlement to an evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain.

4.  Entitlement to service connection for back pain is denied.

5.  Entitlement to service connection for right lower extremity nerve involvement is denied.

6.  Entitlement to service connection for left lower extremity nerve involvement is denied.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
(The issue of whether A.R.F, D.C.F. and K.R.F. may be recognized as the Veteran's dependents (stepchildren) for the purpose of VA benefits will be the subject of a separate decision issued simultaneously with this decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2004 rating denied service connection for left ankle sprains, and granted service connection for hemorrhoids, assigning a 0 percent rating effective August 1, 2003.  The February 2012 rating decision denied entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty and evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain; denied service connection for a back disability and right and left lower extremity nerve involvement, and a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in San Antonio, Texas, in March 2010.  A transcript of the hearing is of record. The Veteran submitted additional evidence at that time, together with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.
When the case was most recently before the Board in November 2010, the Board remanded the Veteran's claims for service connection for a left ankle disability and for an initial compensable evaluation for hemorrhoids for additional development.  It has since returned to the Board for further appellate action.

Pursuant to the Board's remand in November 2010, a January 2012 rating decision granted service connection for left ankle sprains and assigned a noncompensable evaluation effective August 1, 2003, and a 10 percent rating effective December 20, 2010.  Because the Veteran was granted the full benefit he sought, and did not express disagreement with the rating assigned his claim of entitlement to service connection for a left ankle disability is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals a February 2012 rating decision and February 2012 notice of disagreement that will be considered by the Board in this appeal.

The issues of entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty and to an evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain; entitlement to service connection for back pain and right and left lower extremity nerve involvement; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's hemorrhoids are manifested by not more than mild to moderate symptoms; the hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue or evidencing frequent recurrences; and persistent bleeding with anemia or anal fissures has not been present.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for hemorrhoids have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided notice to the Veteran in an August 2007 letter that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. 

The August 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the October 2009 letter, and opportunity for the Veteran to respond, the May 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of November 2003, May 2006 and December 2010 VA examinations.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has not indicated any symptomatology relevant to his increased rating claim or has alleged that the disability has increased in severity since the last examination.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, as well as the Veteran's March 2010 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.



Analysis

The Veteran was originally awarded service connection for hemorrhoids in an October 2004 rating decision and assigned a noncompensable evaluation, effective from August 1, 2003.

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation is warranted for large of thrombic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.

On VA examination in November 2003, the Veteran presented with a history of rectal pain and bleeding.  He was given Preparation-H rectal ointment which provided no relief.  He had recurrent constipation problems and rectal bleeding every other day with bowel movement without thrombosis.  He had no difficulty with sphincter control or fecal leakage.

On examination, there was no evidence of colostomy or evidence of fecal leakage.  The size of the lumen of the rectum and anus was normal.  There were no signs of anemia or fissures.  Hemorrhoids were located at the 6 o'clock position and were one by one centimeter in size.  A flexible sigmoidoscopy was ordered and he was diagnosed with hemorrhoids, Grade I, symptomatic, with bleeding, rectal pain and bleeding.  It was noted that the disability bothered him at work where he was a truck driver and had discomfort when he sat for long periods of time.

A December 2003 sigmoidoscopy impression was internal hemorrhoids, otherwise normal exam to 70 centimeters.

Treatment records from Brooke Army Medical Center include a February 2005 report which reflects a normal rectal evaluation.  

In his December 2005 substantive appeal, the Veteran argued that bleeding occurs with each bowel movement and not every other day as stated by the VA examiner.  

On May 2006 VA rectum and anus examination, the Veteran had good sphincter control without fecal leakage.  He had hemorrhoids and bleeding with bowel movements with bright red blood two to three times a week.  A flexible sigmoidoscopy performed within the past year revealed hemorrhoids with no other pathology.  He was not undergoing any treatment at that time and had no constipation.  He continued in his job as a truck driver.

On examination, there was no evidence of colostomy or fecal leakage.  The size of the lumen of the rectum and anus was normal.  There were no signs of anemia or fissures.  Hemorrhoids were located at the 3 o'clock position of the anal canal.  They measured one centimeter by one centimeter without thrombosis.  There was no evidence of bleeding.  The Veteran was diagnosed with hemorrhoids with bleeding three times a week.  The examiner opined that from a functional standpoint, he was a truck driver with no problems lifting.  The Veteran stated that the hemorrhoids caused little or no problem with his regular job or with his life.  However, he planned to get a colonoscopy since the flexible sigmoidoscopy done within the past year was negative.

In May 2010, the Veteran testified that his hemorrhoids protruded and that they were large.  He also stated that he had bleeding at least four to six times a week.  He said that they were painful and occurred frequently.  They were constant and recurred a lot.  As a truck driver, he said that it was very uncomfortable a lot of times with sitting and that he was in pain.  He testified that he experienced increased bleeding and uncomfortableness since his most recent examination in November 2006.

Pursuant to the Board's November 2010 remand, the Veteran was afforded a VA rectus and anus examination in December 2010.  At that time, he denied any history of hospitalization or surgery.  There was no history of trauma to the rectum or anus, or history of neoplasm.  There was a persistent history of rectal bleeding and occasional history of rectal prolapse.  There was no history of recurrent anal infections or proctitis.  There was anal itching but no burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  There was a history of persistent bleeding from the hemorrhoids that were recurrent without thrombosis three times a year, and no history of thrombosis.

On examination, internal hemorrhoids were present moderate in size and reducible.  There was no evidence of prolapse, thrombosis, bleeding, one or more fissures, or excessive redundant tissue.  There was no anorectal fistula, anal or rectal stricture, impaired sphincter, rectal prolapse or other significant physical findings.  As regards employment history, it was noted that the Veteran was currently unemployed due to a back disability.  He was diagnosed with hemorrhoids. 

Private treatment records include a December 2010 operative report which reflects that the Veteran underwent an incomplete screening colonoscopy and an impression of small internal hemorrhoids.  A June 2011 operative report reflects a colonoscopy with biopsy.  The impression was impression was ileal ulcerations, biopsied; 1-centimeter polyp at 70 centimeters, 1.2 centimeters, hepatic flexure, cold biopsied off.

At no point during the appeal period has the evidence shown large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  In fact, on November 2003 VA examination while there was bleeding, there were no signs of anemia or fissures and hemorrhoids measured one by one centimeter in size.  On May 2006 VA examination, there was no evidence of bleeding, anemia, fissures, or thrombosis.  The size of the hemorrhoids remained unchanged.  On December 2010 VA examination, internal hemorrhoids were present moderate in size and reducible.  There was no evidence of prolapse, thrombosis, bleeding, one or more fissures, or excessive redundant tissue.  Additionally, there is no evidence that the Veteran's hemorrhoids have caused fecal incontinence.  Accordingly, an initial compensable evaluation is not warranted under the schedular criteria.

Consideration has been given to assigning a staged rating; however, at no time during the pendency of the appeal has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.

The Board must still consider whether the Veteran's claim can be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, testimony before the Board, and statements made during VA examinations.  In this regard, the Board notes that on December 2010 VA examination the Veteran stated that he was unemployed due to a nonservice-connected back disability.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, statements from his representative, and statements made during VA examinations.  As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support an initial compensable evaluation for hemorrhoids at any time during the pendency of this appeal.

In summary, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to a compensable disability evaluation for service-connected hemorrhoids on any basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for hemorrhoids is denied.


REMAND

A review of the Veteran's electronic file shows that in February 2012, the Veteran submitted a timely notice of disagreement with a February 2012 rating decision that denied entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty and evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain; denied service connection for a back disability and right and left lower extremity nerve involvement, and a TDIU.  However, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160 (c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the Veteran addressing the matter of entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty; an evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain; entitlement to service connection for a back disability, right and left lower extremity nerve involvement, and for a TDIU, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 38 C.F.R. § 20.302(b).  Then, if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


